Citation Nr: 0111819	
Decision Date: 04/24/01    Archive Date: 05/01/01

DOCKET NO.  99-11 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for an anxiety disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1971 to August 
1973.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 1997 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska.



REMAND

A review of the record reflects that in October 1996, the 
veteran filed a claim seeking entitlement to service 
connection for an anxiety disorder with drug and alcohol 
dependence.  Service medical records reflect relevant 
complaints of difficulty sleeping.  Additionally, the April 
1972 and July 1973 medical examination reports note that a 
psychiatric report was attached.  However, the Board was 
unable to locate any psychiatric report in the veteran's 
service medical records.  The veteran was afforded a VA 
examination in March 1997 and a diagnosis of mild post-
traumatic stress disorder (PTSD) and polysubstance abuse was 
noted.  In a December 1997 rating decision, the RO styled the 
issue as entitlement to service connection for substance 
abuse with stress and anxiety and denied the claim on the 
basis that it was the result of the veteran's own willful 
misconduct. 

In a June 1998 notice of disagreement, the veteran stated 
that he was seeking entitlement to service connection for an 
anxiety disorder, not substance abuse.  He also noted that he 
had been told that the substance abuse was a side effect of 
his anxiety disorder.  In February 1999, the RO issued a 
statement of the case as to the issue of entitlement to 
service connection for substance abuse.  The veteran filed a 
substantive appeal in March 1999 and reiterated that he took 
drugs to cover the pain and mental illness he was suffering.  

The veteran was afforded another VA examination in July 2000.  
That examination report reflects diagnoses of cannabis 
dependence, cannabis induced mood disorder with depressive 
features, and partner relational problem.  In a November 2000 
supplemental statement of the case, the RO denied entitlement 
to service connection for an anxiety disorder on the basis 
that the claim was not well grounded because there was no 
current diagnosis of a medical disability.  

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Thus, for the 
aforementioned reasons, a remand of this claim is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  The Board notes that the record is 
silent for any treatment records since 1997.  Additionally, 
this claim was apparently initially developed and considered 
as one for PTSD and/or substance abuse.  However, the veteran 
and his representative have stated that the claim is for an 
anxiety disorder and not PTSD.  The record also reflects two 
conflicting VA examinations in regard to the presence of a 
psychiatric disorder.  Finally, the veteran's service medical 
records do not appear to be complete as the referenced 
psychiatric report is not of record.  

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers who have treated 
him for his claimed anxiety since January 
1997.  After securing the necessary 
permission from the veteran, copies of all 
available records that are not already of 
record should be obtained and associated 
with the claims folder.

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

3.  The RO should, through all appropriate 
channels, attempt to obtain the veteran's 
complete service medical records and 
service personnel records, including the 
psychiatric report or HFL form 630 (mental 
status evaluation) referenced in the April 
1972 and July 1973 medical examination 
reports.  If located, these records should 
be associated with the claims folder.  

4.  The veteran should be afforded a VA 
psychiatric examination by an examiner who 
has not previously examined him.  The 
claims folder and a copy of this remand 
must be made available to and reviewed by 
the examiner prior to completion of the 
examination report.  All relevant 
diagnostic testing should be completed and 
reported in detail.  The examiner is 
requested to note all pertinent 
symptomatology and objective findings.  
The examiner should express an opinion as 
to whether any psychiatric disorder is 
present.  If a psychiatric disorder is 
found, the examiner is requested to 
express an opinion as to whether it is as 
least as likely as not that the disorder 
is related to an incident of military 
service.  The examiner should also attempt 
to distinguish or reconcile his findings 
with those of the March 1997 and July 2000 
examiners.  A complete rationale for any 
opinion expressed must be provided.  

5.  Following completion of the above, 
the RO should review the claims folder to 
ensure that the requested development has 
been completed.  In particular, the RO 
should review the requested examination 
report and required opinion to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this REMAND.  If not, the RO should 
implement corrective action.

6.  The RO should then readjudicate the 
issue of entitlement to service 
connection for an anxiety disorder.

If the benefit sought on appeal remains denied, the veteran 
and his representative should be furnished a supplemental 
statement of the case with regard to the additional 
development and given the opportunity to respond thereto.  
Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
need take no action unless otherwise notified.

The Board notes that the veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



